Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02-24-21 has been entered and considered.
Claims 1-28 are pending in the current application.
Claims 1-28 remain rejected as discussed below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15, 17-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Remaining issues on scheduling and HARQ).
Regarding claims 1 and 15. Huawei discloses a communication device for handling a plurality of physical downlink (DL) shared channels (PDSCHs) in a plurality of bandwidth parts (BWPs), comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of: receiving a first PDSCH in a first BWP in a time period from a network; receiving a second PDSCH in a second BWP in the time period from the network (see at least figure 1: PDSCH D1 and PDSCH D2), wherein the first PDSCH is corresponding to a first processing priority and the second PDSCH is corresponding to a second processing priority (see at least section 2.3: Allow UE to drop one of PDSCH. We can assume the latest scheduling has different priority); processing the second PDSCH according to the second processing priority; and determining 
Huawei discloses all the limitations of the claimed invention with the exception of wherein a first hybrid automatic repeat request (HARQ) transmission timing of the first PDSCH is later than a second HARQ transmission timing of the second PDSCH. However, Huawei in a different embodiment teaches wherein a first hybrid automatic repeat request (HARQ) transmission timing of the first PDSCH is later than a second HARQ transmission timing of the second PDSCH (see at least sections 2.1 and 2.3: Allow UE to drop one of PDSCH. We can assume the latest scheduling has different priority) (see section 2.3.1. On Alt. 1 different feedback timing is allocate to each PDSCH). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Huawei, as indicated, into the communication method of Huawei for the purpose of managing resources and prioritizing one feedback over another.
Regarding claims 3 and 17, Huawei discloses a communication device wherein a first time interval of the first PDSCH and a second time interval of the second PDSCH are not overlapped in the time period (see at least figure 1).
Regarding claims 4 and 18. Huawei discloses a communication device wherein the second PDSCH is received after the first PDSCH (see at least figure 1).
Regarding claims 5 and 19. Huawei discloses a communication device wherein the first BWP and the second BWP are a same BWP (see at least figure 1).
Regarding claim 6. Huawei discloses a communication device wherein a processing procedure time of the second PDSCH is determined according to a 
Regarding claim 7. Huawei discloses a communication device wherein the first processing priority is related to the first HARQ timing of the first PDSCH, and the second processing priority is related to the second HARQ timing of the second PDSCH (see at least Alt 2 in section 2.3).
Regarding claim 8. Huawei discloses a communication device wherein the instructions further comprise: stopping processing the first PDSCH, if the first HARQ timing is not greater than a first threshold value and the second HARQ timing is greater than a second threshold value (see at least section 2.3 and 2.3.1).
Regarding claims 9 and 21. Huawei discloses a communication device wherein the instructions further comprise: processing the first PDSCH, if the first HARQ timing is greater than a first threshold value and the second HARQ timing is greater than a second threshold value (see at least section 2.3 and 2.3.1).
Regarding claims 10 and 20. Huawei discloses a communication device wherein the instructions further comprise: determining whether to process the first PDSCH according to a UE capability of the communication device (see at least section 2.3 and 2.3.1).
Regarding claim 11. Huawei discloses a communication device wherein the instructions further comprise: stopping processing the first PDSCH according to the UE capability, if the UE capability does not supports a parallel processing (see at least section 2.3 and 2.3.1: the UE will stop processing D1 if D2 is received with higher 
Regarding claim 12. Huawei discloses a communication device wherein the instructions further comprise: determining whether to process the first PDSCH according to a transport block size (TBS) of the first PDSCH of the communication device (see at least section 2.3.2).
Regarding claim 13. Huawei discloses a communication device wherein the instructions further comprise: stopping processing the first PDSCH, if the TBS of the first PDSCH is greater than a threshold value (see at least section 2.3 and 2.3.2).
Regarding claim 22. Huawei discloses a communication device wherein the communication device determines that the first HARQ is valid, if a transport block size (TBS) of the first PDSCH is not greater than a threshold value (see at least section 2.3).
Regarding claims 27-28, Huawei discloses all the limitations of the claimed invention with the exception of that the first BWP and second BWP are different and overlapping in frequency. However, examiner takes and official notice that a person of ordinary skill in the art (through the standards of 3GPP, G4, G5, and LTE teachings) will know how to send different PDSCH to UE over different carriers, carrier aggregation, BWP, time slots and other means overlapping and non-overlapping in frequency/time (see at least PTO-892, at least Zhou et al (US 2019/0357215)). Thus, it would have been obvious to a person of ordinary skill in the art at time of the invention to send different PDSCH to UE over different carriers, BWP time slots and other means overlapping and non-overlapping in frequency/time for the purpose of delivering PDSCH or data to a UE in the most efficient way.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of John Wilson et al (US 2019/0313440). Hereinafter referred to as Wilson.
Regarding claims 2 and 16. Huawei discloses all the limitations of the claimed invention with the exception of wherein a first time interval of the first PDSCH and a second time interval of the second PDSCH are overlapped in the time period. However, Wilson, from the same field of endeavor, teaches transmitting different PDSCH the same overlapping time (see at least paragraph [0131]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Wilson, as indicate, into the communication method of Huawei for the purpose of managing resources.
Claims 14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Qualcomm (Summary of DL/UL scheduling and HARQ management).
Regarding claim 14. Huawei discloses all the limitations of the claimed invention with the exception that the first processing priority and the second processing priority which has a lower priority than the first processing priority are related to a DL control information (DCI) command transmitted by the network. However, Qualcomm, from the same field of endeavor, teaches the first processing priority and the second processing priority which has a lower priority than the first processing priority are related to a DL control information (DCI) command transmitted by the network (see at least sections 2.1 and 3). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Qualcomm, as indicated, into the 
Regarding claims 23-24. Huawei discloses all the limitations of the claimed invention with the exception that the first HARQ is not valid. However, Qualcomm, from the same field of endeavor, teaches the first HARQ is not valid (see at least section 3, Proposal 3-2). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Qualcomm, as indicated, into the communication method of Huawei for the purpose of managing communication and resources.
Regarding claims 25-26. Huawei discloses all the limitations of the claimed invention with the exception that the communication device determines that the first HARQ is not valid, if a TBS of the first PDSCH is greater than a threshold value. However, Qualcomm, from the same field of endeavor, teaches the communication device determines that the first HARQ is not valid, if a TBS of the first PDSCH is greater than a threshold value (see at least sections 3-4, Proposal 4-2). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Qualcomm, as indicated, into the communication method of Huawei for the purpose of managing communication and resources.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of John
Response to Arguments
Applicant's arguments filed 02-24-21 have been fully considered but they are not persuasive in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476